Citation Nr: 1110132	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1945 to April 1947, and from January 1952 to April 1970.  He died in August 1988.  The appellant is his surviving spouse (widow).  She appealed to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined she had not submitted new and material evidence to reopen her claim for cause of death.  A prior, October 1988, RO decision had initially considered and denied this claim on the underlying merits (de novo adjudication), and although in response she had initiated an appeal of that earlier decision by filing a timely notice of disagreement (NOD), after receiving a statement of the case (SOC) she had not perfected her appeal by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent). See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, etc.  So that earlier decision had become final and binding on her based on the evidence then of record, requiring new and material evidence to reopen her claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).

In October 2009, the Board reopened the claim because there was new and material evidence and then remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration before readjudicating the claim on the underlying merits.

In January 2010, the RO received additional evidence from the appellant.  Although she did not waive her right to have the RO initially consider this additional evidence, it is duplicative of information already of record and does not require a waiver.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).   So the Board is proceeding with her appeal.


FINDINGS OF FACT

1.  The Veteran died in August 1988.  His certificate of death lists his immediate cause of death as cardiac arrest, due to or as a consequence of acute myocardial infarction, due to or as a consequence of glioblastoma multiforme.  Diabetes mellitus, type II, was listed as a significant condition contributing to his death, but not related to the cause of his death.

2.  At the time of his death, the Veteran had established service connection for residuals of a back condition, diabetes mellitus, residuals of a fractured right acetabulum, and Peyronie's Disease.

3.  The probative, i.e. competent and credible, medical and other evidence does not indicate a service-connected disability -including diabetes mellitus, caused or contributed substantially or materially to the Veteran's death, combined to cause his death, or aided or lent assistance to producing his death in more than a mere sharing role.


CONCLUSION OF LAW

A service-connected disability was not a principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in February and April 2006, the RO advised the appellant of the evidence needed to substantiate her claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that she submit any evidence in her possession that might substantiate her claim.  See 73 FR 23353 (Apr. 30, 2008).  

Those letters also provided additional notice in compliance with the U.S. Court of Appeals for Veterans Claims' (Court's) decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that for dependency and indemnity compensation (DIC) benefits - including claims for cause of death, VCAA notice must include: (1) a statement of the conditions, if any, for which a Veteran was service- connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.

The appellant was provided that VCAA notice prior to the initial adjudication of her claim in May 2006, the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).


The RO did not apprise the appellant of the downstream disability rating and effective date elements of her claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Since, however, the Board is denying her underlying claim for service connection for cause of the Veteran's death, no downstream disability rating or effective date will be assigned.  So these downstream elements of her claim are ultimately moot. Therefore, there can be no possibility of any prejudice to her in not receiving notice concerning these downstream disability rating and effective date elements of her claim because, in the final analysis, these downstream elements of her claim are inconsequential.  38 C.F.R. § 20.1102 (harmless error); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also notes that the appellant was noted provided notice with respect to Hupp notice element (1) and (3).  In this case, the Board finds that any defect in the notification letters constituted a harmless error.  The Board notes that the appellant has actual knowledge of the disabilities for which the Veteran was granted service connection.  Specifically, as will be discussed below, the crux of her appeal is the argument that the Veteran's service connected diabetes mellitus caused, contributed, or hastened his death.  Such was noted in her March 2007 substantive appeal as well as through statements received from her representative.  

The Board additionally acknowledges that the VCAA letters did not specifically discuss service connection for the cause of the Veteran's death based on conditions for which the Veteran had not received service connection during his life.  However, the letters did explain that the appellant should provide medical evidence that will show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.  The Board finds that a reasonable person could be expected to understand from the letter the requirements for service connection for the cause of the Veteran's death based on conditions not service connected in the Veteran's lifetime.  Any error on the third element of Hupp notice is harmless.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

As the pleading party, the appellant has not made any allegation of prejudicial error in the VCAA notice she received or did not receive.  Moreover, as mentioned, she is represented in this appeal by a Veterans' services organization, presumably well-versed in the issues relevant to her claim.

As for the duty to assist, in its October 2009 remand, the Board instructed the RO/AMC to provide the appellant the necessary authorizations for the release of all treatment records of the Veteran concerning his glioblastoma multiforme, including those facilities identified in her September 1988 VA Form 21-4138, Statement in Support of Claim.  The RO/AMC sent the appellant a letter requesting such authorization in January 2010.  Although some materials were received, the RO/AMC sent the appellant a follow-up letter in December 2010 indicating negative replies were received from 3 separate hospitals.  Given these attempts by VA to obtain these additional records, the Board finds that additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1), (c)(2) and (3).  

A VA opinion with respect to the issue on appeal was obtained to address the question of whether the Veteran's service connected diabetes mellitus caused, contributed, or hastened his death.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's terminal treatment records, medical treatise submitted by the appellant, and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board notes the RO/AMC has not obtained an opinion regarding whether the Veteran's glioblastoma multiforme was attributable to his working with antennas while in service.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA also must consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  Although the appellant relates the Veteran's glioblastoma multiforme to his in-service exposure to radiation while working with antennas, her lay allegations are unsubstantiated; and VA is not obligated to provide a medical opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations.  See Waters v. Shinseki, No. 2009-7071 (April 6, 2010); Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

And so, as for the duty to assist, the RO and AMC obtained or made reasonable attempts to obtain the Veteran's service treatment records (STRs), service personnel records, private medical records, and VA treatment records.  Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied there was substantial compliance with its October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Cause of Death

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  Id.


It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the appellant must somehow link the Veteran's death to his military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

According to his certificate of death, the Veteran died from cardiac arrest, due to or as a consequence of acute myocardial infarction, due to or as a consequence of glioblastoma multiforme.  His diabetes mellitus, type II, was a significant condition contributing to his death, but not related to the cause of his death.

At the time of his death in August 1988, the Veteran was service connected for residuals of a back condition, diabetes mellitus, residuals of a fractured right acetabulum, and Peyronie's Disease.

Neither the appellant nor the record suggests the Veteran's death was in any way attributable to his residuals of a back condition, residuals of a fractured right acetabulum, or Peyronie's Disease, for which, as mentioned, he was service connected upon his death.  Hence, the Board finds that his death was not caused by or contributed substantially or materially to by any of these service-connected disabilities.  See 38 C.F.R. § 3.312(a).

Essentially, the appellant claims that because the Veteran's death certificate lists his service-connected diabetes mellitus as a significant condition contributing to his death, service connection for cause of his death is warranted.  Although she acknowledges the Veteran's diabetes mellitus was not the primary cause of his death, she nevertheless asserts it was a contributing factor.  See her representative's February 2011 Written Brief Presentation.  

In support of her claim, the appellant has submitted a medical treatise article from the Journal of Clinical Oncology, Vol. 27, No. 7 (March 1, 2009), titled, "Association Between Hyperglycemia and Survival in Patients with Newly Diagnosed Glioblastoma".  As the Board mentioned in its October 2009 remand, this medical treatise article indicates there is a growing body of evidence in the diabetes literature suggesting that short-term, and even relatively mild, hyperglycemia (such as associated with diabetes mellitus), leads to excess morbidity and mortality in acute illness.  This medical treatise article goes on to state that, in the setting of cancer, in particular, large epidemiologic studies have suggested that survival is shorter in patients with comorbid diabetes and that patients with glioblastoma multiforme are at particular risk for hyperglycemia.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).

But even though this medical treatise article generally supports the appellant's claim, there still must be sufficiently probative, i.e., competent and credible, medical evidence indicating a service-connected disability contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to producing death. 38 C.F.R. § 3.312(c).  This is especially true because as the Board pointed out in its prior remand, there is evidence on file, including in his terminal hospital records from St. Cloud Hospital, a division of Orlando Regional Medical Center, suggesting he may have died, regardless, because of the severity of his glioblastoma multiforme.  And this, in turn, raises the issue of whether the service-connected diabetes mellitus accelerated (i.e., hastened) his death - such as if it affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Concerning the purported relationship between the Veteran's death and his military service, the RO/AMC obtained opinions from 2 separate VA physicians.  These opinions arguably provide competent medical evidence for and against the appellant's claim.  But ultimately, the Board must assess each physician's opinion as to its relative weight, in light of its own inherent characteristics, as well as its relationship to other items of evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (indicating that, while the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In February 2010, a VA physician, Dr. M.D., provided an opinion essentially relating the Veteran's ultimately fatal heart condition to his military service -as a matter of legal presumption.  Specifically, his rationale was that because the Veteran served in Vietnam, he was entitled to presumptive Agent Orange exposure and he, therefore, is entitled to service connection for ischemic heart disease.  Consequently, his cause of death was related to his ischemic heart disease, secondary to Agent Orange exposure.


While Dr. M.D.'s opinion appears to provide a basis upon which to link the Veteran's death to his service, it lacks probative weight -particularly because it is based upon his erroneous conclusion that the Veteran served in Vietnam.  See again Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Not only do the Veteran's service records not indicate he served in Vietnam, the record shows that in June 2010, the RO/AMC submitted a PIES request regarding whether the Veteran served in Vietnam and the response was negative.  Indeed, even the appellant acknowledges the Veteran did not serve in Vietnam.  See again her representative's February 2011 Written Brief Presentation.  And furthermore, the determination as to whether the Veteran's service entitles him to a legal presumption is a legal determination -not a medical one, and, therefore, not one for a physician to make.

Because this opinion failed to adequately address the relevant inquiry, the RO/AMC obtained an addendum opinion by another VA physician, Dr. D.J., in August 2010.  In coming to his opinion, Dr. D.J. reviewed the Veteran's medical history and noted that the Veteran was diagnosed with diabetes mellitus in March 1969, but it was noted to be controlled by diet, with no complications or squeal.  A note from February 1970 indicates the diabetes was usually controlled with weight reduction.  His blood sugars had been 112 and 126 and he was advised to lose weight and get back on his diabetic diet.  His diabetes was no contraindication for retirement and should have been controlled on a diabetic diet and weight reduction.  He also noted the Veteran's weight was 240 in February 1970 and 203 in December 1955 -representing a 37 pound weight gain over that time period.  The Veteran had diabetes mellitus for 18 years prior to his death in August 1988.  

Dr. D.J.'s report also addresses the theoretical relationship suggested by the appellant and the medical treatise she provided in support of her claim.  It indicates that diabetes mellitus can be a contributor to both coronary artery disease and to myocardial infarcts.  The previously mentioned article, "Association Between Hyperglycemia and Survival in Patients with Newly Diagnosed Glioblastoma," was reviewed and it was noted that according to the article, in the specific case of glioma, small studies have not shown that premorbid diabetes increases cancer incidence, but the effect of hyperglycemia on survival after glioblastoma diagnosis has never before been assessed.  The authors observed significantly shorter survival in patients with glioblastoma who experienced hyperglycemia, compared with patients with glioblastoma who did not experience hyperglycemia and indicated that future studies evaluating whether lowering glucose improves cancer survival are warranted, especially considering the relatively benign nature of diabetes intervention.  

Dr. D.J.'s report explains that this study notes that hyperglycemia worsens survival, not diabetes mellitus.  A patient with diabetes mellitus that was well-controlled would not have a worse outcome.  Additionally, the article discusses its limitations -one being that there has not been a study to see if lowering glucose improves survival.  The article also commented on problems with breast and colon cancer with diabetes, yet most of the data for glioblastoma was on non-human subjects.  

Dr. D.J.'s report indicates the immediate cause of the Veteran's death was noted as cardiac arrest, due to or as a consequence of acute myocardial infarction, due to or as a consequence of glioblastoma multiforme; and diabetes mellitus, type II, was listed as a condition contributing to his death, but not related to the underlying cause.  Although diabetes mellitus could certainly cause both coronary artery disease and myocardial infarct, it was not listed as a contributing factor on the Veteran's death certificate.  In addition, these symptoms are usually caused by poorly controlled diabetes -which, as mentioned, the report suggests the Veteran's was not.  The Veteran's cause of death was clearly stated on the death certificate as due to or as a consequence of glioblastoma multiforme -not diabetes mellitus.

In November 2010, Dr. D.J. provided an addendum to his report, further clarifying his negative opinion regarding the purported relationship between the Veteran's service-connected diabetes mellitus and his death.  The addendum indicates that the Veteran's service-connected diabetes mellitus was not a cause contributing substantially or materially to his death; nor did it combine to caused death or aid or lend assistance to producing death in more than a mere sharing role.  The Veteran would likely have died of the glioblastoma multiforme regardless, irrespective of the co-existing diabetes.  The diabetes did not accelerate or hasten his death, nor was it affecting a vital organ of a progressive or debilitating nature.

In total, Dr. D.J.'s opinion is well-reasoned and is based on an independent review of the Veteran's claims file for the pertinent medical and other history, as well as the relevant medical literature.  So it is has the proper factual foundation and predicate and, therefore, is entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); and Swann v. Brown, 5 Vet. App. 177, 180 (1993).

The Board acknowledges the appellant and her representative have generally asserted that there is a relationship between diabetes mellitus and heart conditions -including cardiac arrest and acute myocardial infarction.  However, neither she nor her representative has the requisite medical knowledge and training necessary to provide competent evidence of this purported relationship; so their assertions are not competent evidence of this asserted relationship.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson generally is incapable of opining on matters requiring medical knowledge); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); and Bostain v. West, 11 Vet. App. 124, 127 (1998).

Furthermore, the Board also acknowledges that in the February 2011 Written Brief Presentation, the appellant's representative asserted an additional, alternative theoretical basis of entitlement -that the Veteran's glioblastoma multiforme was due to his in-service exposure to radiation associated with microwave antennas.  He listed online medical articles supposedly indicating a causal relationship between the type of radiation exposure associated with antennas such as those the Veteran was allegedly exposed to in service and glioblastoma multiforme.  

The Board observes that the Veteran's service personnel records indicate his military occupational specialties (MOS's) included cable and antenna specialist and outside wire and antenna specialist supervisor.  So his working with antennas is established by the record.  However, the question remains as to whether the cited articles discuss the purported relationship between working with the sort of antenna the Veteran encountered in service and the development of glioblastoma multiforme with a degree of certainty such that, under the facts of this case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay opinion. See again Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); and Wallin v. West, 11 Vet. App. 509 (1998).

The first article cited, http://www.irsa.org/glioblastoma.html, from the International RadioSurgery Association website (IRSA), generally discusses some of the theories regarding what causes brain tumors -such as glioblastoma multiforme.  After mentioning various theoretical causes, the article indicates that while electromagnetic fields have been under study for some time regarding a connection to brain tumors, there are many environmental and genetic factors that can cause brain tumors and in most cases, "we just don't know what causes a brain tumor."  While this article suggests that there is existing research regarding the relationship between electromagnetic fields and brain tumors, it ultimately discounts any degree of certainty with respect to that purported relationship.  

The next articles cited, http://www.cancermonthly.com/blog/2007/12/braincancer-cellphones.html, "Cell Phones Increase the Risk of Two Types of Brain Tumor According to Study," from Cancer Monthy, and https://netfiles.uiuc.edu/mragheb/www/NPRE%20402%20ME%20405%20Nuclear%20Power%20Engineering/Nonionizing%20Radiation.pdf, "Nonionizing Radiation," generally suggest that there may be a relationship between cell phone usage and brain cancer.  The Veteran's discharge from service was in 1970 -long before the development of modern cell phones.  So these articles do not address the sort of antennas to which the Veteran might have been exposed while in service.

Therefore, the Board finds that these articles do not discuss the purported relationship between the Veteran's working with antennas in service and his development of glioblastoma multiforme -many years later, with a degree of certainty such that there is at least a "plausible causality" regarding this purported relationship.  Consequently, the asserted relationship between the Veteran's in-service exposure to radiation associated with antennas and his glioblastoma multiforme is an unsubstantiated lay assertion of medical causation.  Therefore, a remand for a medical opinion is not necessary prior to deciding this claim.  See again DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); but see again, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  See Waters v. Shinseki, No. 2009-7071 (April 6, 2010); Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The Board is sympathetic to the appellant's claim and recognizes the honorable service of her late husband.  However, there is no probative medical evidence of record linking the Veteran's death to a disability that was incurred in or aggravated by his military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Therefore, the Board finds the probative, i.e. competent and credible, medical and other evidence does not indicate a service-connected disability -including diabetes mellitus, caused or contributed substantially or materially to the Veteran's death, combined to cause his death, or aided or lent assistance to producing his death in more than a mere sharing role.  Consequently, a service-connected disability was not a principal or contributory cause of his death the appellant's claim must be denied.  See 38 C.F.R. § 3.312.


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


